Appeal from an order of the Family Court, Jefferson County (Eugene J. Langone, Jr., J.), entered February 23, 2016 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent Leeann K.-G. neglected the subject children.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court (2015 NY Slip Op 52033 [U]). Present — Carni, J.P., Lindley, DeJoseph, Curran and Troutman, JJ.